IN THE SUPREME COURT OF TEXAS
                                       NO. 16-0484

                      IN THE INTEREST OF B.B.J., PETITIONER

                                ON PETITION FOR REVIEW

ORDERED:

       1.      Petitioner’s emergency motion to stay, filed September 14, 2016, is
granted. All trial court proceedings, including the trial court order setting hearing dated
September 13, 2016, in Cause Nos. 2013-506, 729 and 2013-508,395, styled In the
Interest of B.B. J., in the 140th District Court of Lubbock County, Texas, are stayed
pending further order of this Court.
       2.      The petition for review remains pending before this Court.


       Done at the City of Austin, this September 16, 2016.



                                             BLAKE A. HAWTHORNE, CLERK
                                             SUPREME COURT OF TEXAS

                                             BY CLAUDIA JENKS, CHIEF DEPUTY CLERK